ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                      )
                                                 )
Worldwide Enterprise, LLC                        )           ASBCA No. 62553-ADR
                                                 )
Under Incentive Agreement No. IAN-1904-13        )
   Distribution and Pricing No. SP0200-18-H-0020 )

APPEARANCES FOR THE APPELLANT:                               Hal J. Perloff, Esq.
                                                             George E. Stewart, Esq.
                                                              Husch Blackwell LLP
                                                              Washington, D.C.

APPEARANCES FOR THE GOVERNMENT:                              Daniel K. Poling, Esq.
                                                              DLA Chief Trial Attorney
                                                             Steven C. Herrera, Esq.
                                                             Katherine B. McCulloch, Esq.
                                                             J. Maxwell Carrion, Esq.
                                                             Lindsay A. Salamon, Esq.
                                                              Trial Attorneys
                                                              DLA Troop Support
                                                              Philadelphia, PA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 1, 2021




                                              DAVID B. STINSON
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62553-ADR, Appeal of Worldwide
Enterprise, LLC, rendered in conformance with the Board’s Charter.

      Dated: July 1, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2